DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest 
Misnumbered claim 12 has been renumbered claim 11. Misnumbered claim 13 has been renumbered claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 (renumbered claims 1-12) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10932337 B2. Although the claims at issue are not identical, they are not patentably distinct for the following reasons:

Regarding Claim 1:

Reference (US 10932337 B2) Claim 1 
Instant Application (17/182785) Claim 1 
A function disabler system comprising:
A function disabler system comprising:
a) a personal electronic device, said personal electronic device comprising a plurality of components, a memory and a personal device processor, said plurality of components being selected from a group consisting of a camera, a microphone, a speaker, a light source, a video recording device, and an audio recording device and combinations thereof, said memory receiving pulsed light communication software, said personal device processor generating at least one personal device pulsed light transmission signal, said at least one personal device pulsed light transmission signal being emitted in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, said at least one personal device pulsed light transmission signal comprising a personal device signal identifier;
a) a personal electronic device, said personal electronic device comprising a memory, a personal device processor, and at least one communication capability, said memory receiving pulsed light communication software, said personal device processor generating at least one personal device pulsed light transmission signal, said at least one personal device pulsed light transmission signal being emitted in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, said at least one personal device pulsed light transmission signal comprising a personal device signal identifier;
b) a supplemental optical transceiver, said supplemental optical transceiver being releasably connectable to, and in communication with, said personal electronic device, said supplemental optical transceiver comprising at least one supplemental transceiver light emitting diode in communication with said personal device processor and at least one supplemental transceiver photodetector in communication with said personal device processor, said at least one supplemental transceiver photodetector being constructed and arranged for receipt of at least one pulsed received light communication signal and said at least one supplemental transceiver light emitting diode being constructed and arranged to generate said at least one personal device pulsed light transmission signal, said at least one pulsed received light communication signal being in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, said at least one pulsed received light communication signal comprising a destination signal identifier and an origin signal identifier, said at least one pulsed received light communication signal being communicated to said personal device processor;
b) a supplemental optical transceiver, said supplemental optical transceiver being releasably connectable to, and in communication with, said personal electronic device, said supplemental optical transceiver comprising at least one supplemental transceiver light emitting diode in communication with said personal device processor and at least one supplemental transceiver photodetector in communication with said personal device processor, said at least one supplemental transceiver photodetector being constructed and arranged for receipt of at least one pulsed received light communication signal and said at least one supplemental transceiver light emitting diode being constructed and arranged to generate said at least one personal device pulsed light transmission signal, said at least one pulsed received light communication signal being in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, said at least one pulsed received light communication signal comprising a destination signal identifier and an origin signal identifier, said at least one pulsed received light communication signal being communicated to said personal device processor;
c) a hosting customer facility, said hosting customer facility having at least one first area and at least one second area, each of said at least one first area and said at least one second area having a plurality of facility optical transceivers, each of said facility optical transceivers having a plurality of facility light emitting diodes, a facility optical transceiver memory, at least one facility optical transceiver photodetector and a facility optical transceiver processor, said facility optical transceiver memory having a pulsed hosting customer communication signal, said pulsed hosting customer communication signal having hosting customer facility function disabling software and a hosting customer facility instruction signal, said pulsed hosting customer communication signal being in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, wherein each of said plurality of facility optical transceivers transmit said pulsed hosting customer communication signal for receipt by said supplemental optical transceiver located within said at least one first area and said at least one second area, and wherein said hosting customer facility instruction signal activates said hosting customer facility function disabling software within said at least one second area disabling at least one of said components within said at least one second area, when said personal electronic device is located in said at least one second area.
and c) a hosting customer facility, said hosting customer facility having at least one area, said at least one area having a plurality of facility optical transceivers, each of said facility optical transceivers having a plurality of facility light emitting diodes, a facility optical transceiver memory, at least one facility optical transceiver photodetector and a facility optical transceiver processor, said facility optical transceiver memory having a pulsed hosting customer communication signal, said pulsed hosting customer communication signal having hosting customer facility function disabling software and a hosting customer facility instruction signal, said pulsed hosting customer communication signal being in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual; wherein at least one of said plurality of facility optical transceivers transmit said pulsed hosting customer communication signal for receipt by said supplemental optical transceiver located within said at least one area and wherein said hosting customer facility instruction signal activates said hosting customer facility function disabling software within said at least one area disabling said at least one communication capability within said at least one area, when said personal electronic device is located in said at least one area.




Regarding Claims 2-13 (renumbered claims 2-12), claims 2-13 (renumbered claims 2-12) of the instant application recite features which are anticipated by the features of claims 1-10 of U.S. Patent No. US 10932337 B2, and are therefore not patentably distinct from claims 1-10 of U.S. Patent No. US 10932337 B2 for the same reason(s) as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636